Case 2:20-cv-00718-JLB-MRM Document 41 Filed 02/12/21 Page 1 of 1 PageID 174




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

DEREK RUNION and FLORIDA CAPITAL
ASSETS, LLC,

             Plaintiffs,

v.                                             Case No. 2:20-cv-00718-JLB-MRM

PAUL BERNARD, IBEX ENERGY, INC.,
and JOHN BIALLAS,

             Defendants.
                                        /

                                       ORDER

      Defendants move to dismiss Plaintiffs’ amended complaint with prejudice,

and Plaintiffs have not responded or requested an extension of time. (Docs. 37, 39.)

The response deadline lapsed a month ago. Local Rule 3.01(c). Defendants moved

to dismiss the initial complaint as a shotgun pleading, (Doc. 25), but Plaintiffs’

amended complaint mooted that motion. Defendants argue that the amended

complaint is a shotgun pleading for the same reasons as the first complaint. (Doc.

39 at 5–6.) Before the Court rules on the merits of Defendants’ unopposed motion,

Plaintiffs are ORDERED to show cause no later than February 22, 2021, why

the motion should not be granted, and this case dismissed with prejudice.

      ORDERED in Fort Myers, Florida, on February 12, 2021.
